JOINT RESEARCH AGREEMENT (Apollo Cd/Te Solar Energy Center) THIS AGREEMENT, effective as of the date of the last signatory hereto (hereinafter “Effective Date”), by and between Apollo Solar Energy, Inc., located at No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China, 610207 (hereinafter"Sponsor"), and New Jersey Institute of Technology, a public research university, located at University Heights, Newark, New Jersey (hereinafter "University"). WITNESSETH: WHEREAS, the research project contemplated by this Joint Research Agreement (hereinafter "Agreement") is of mutual interest and benefit to University and to Sponsor, will further the instructional and research objectives of University in a manner consistent with its status as a non-profit, tax-exempt, public institution of higher education, and may derive benefits for both Sponsor and University through inventions, improvements, and/or discoveries; NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the parties hereto agree to the following: Article 1 - Nature of Research/Performance 1.1University shall provide available laboratory instruments, equipment and personnelto develop novel CdTe thin film PV technology (hereinafter the “Project”), as more specifically described in the Scope of Work attached hereto as Exhibit A. Sponsor and University may at any time amend the scope of the Project by mutual written agreement. The University will perform the Project on a "best efforts" research basis only and does not guarantee specific results. 1.2This Agreement does not obligate University to fabricate any prototype and/or test the same. University shall not be in breach or default of this Agreement if its research fails to produce specifications for creation of a prototype device or its completion of the Project does not result in a patentable invention. University will exercise reasonable care for Sponsor’s property and/or samples entrusted to it, but cannot be responsible in case of loss or damage.In no event shall University, or its employees or agents, be liable for loss or damage to the same. Article 2 – Performance Of Research Work 2.1University shall commence the performance of the Project promptly after Sponsor executes this Agreement, and University shall use its best efforts to perform the Project substantially in accordance with the terms and conditions of this Agreement. Sponsor and University may at any time amend the scope of Project by mutual written agreement. 2.2The Project shall be under the direction of Dr. Ken Chin and Dr. Jinjong Pan (pending appointment), as principal investigators for University, unless the parties agree otherwise. The co-principal investigators shall be responsible for directing all research activity.
